Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments, see page 3, filed December 10, 2021, with respect to the rejection of Claims 1, 3, 5, 7, 9, 11, and 13-19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant has argued that Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, fail to appreciate the improved filtration of the conductive polymer composition of the present application. Applicant has heretofore failed to demonstrate unexpected results of the conductive polymer composition of the present application. The present application (Tables 4-9) details experimental conductive polymer compositions wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of 80% or 95%, while the comparative conductive polymer compositions (Tables 10-12) contain a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, in a ratio of either 0% or 100%. Furthermore, Nagasawa teaches 0/100%, 8/92%, 20/80%, 40/60%, 60/40%, 70/30%, and 100/0% ethoxyaniline/(unsubstituted)aniline copolymers (pg. 17, col. 6, line 17 to pg. 17, col. 6, line 58). Also, Angelopoulos teaches 0-100% substituted poly(2-ethoxyaniline). Thus, while Nagasawa teaches a number of aniline-based mono- and co-polymers, the experimental section of Nagasawa teaches ethoxyaniline/(unsubstituted)aniline copolymers similar to those of the present application. Thus, Applicant has failed to demonstrate unexpected results particular to the claimed ranges of ratios of substituted polyaniline, given that Applicant has not shown improved results for the compositions claimed, i.e. greater than 0% and less than 80% unsubstituted polyaniline, and that 

Conclusion
2.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
3.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
4.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
5.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/28/2022